DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-2 and 4-13 are allowed with main claims 1 and 13 being directed to a signal processing circuit, respectively.
The primary reason for the indication of the allow-ability of claims 1 and 13 and of claims 2-13 which depend therefrom is the inclusion therein of the limitations of “a first terminal to which a control signal including identifier information indicating a control target is input; a determination circuit configured to determine the control target based on the identifier information; and a second terminal that is different from the first terminal, wherein when the determination circuit determines that the control target is the signal processing circuit, the signal processing circuit performs a process in accordance with the control signal, and wherein when the determination circuit does not determine that the control target is the signal processing circuit, the signal processing circuit outputs the control signal from the second terminal, and wherein the control signal is input to the first terminal from the same control circuit in both a case where the control target is the signal processing circuit and a case where the control target is not the signal processing circuit”.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as amended by applicant.


Further, the Examiner has not discovered any prior art reference which anticipates independent claims 1 and 13 obvious to one ordinary skill in the art at the time the invention was made. Thus, claims are allowable. Dependent claims are also allowable for depending from an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677